Per Curiam,
In the class of cases to which this appeal belongs, we purposely abstain from any expression of opinion as to the merits of the case, for the obvious reason that the facts, as they may appear after hearing and final decree in the court below, are not and, as a general rule, cannot be fully before us on appeal *275from a preliminary injunction. Any premature expression oi opinion as to the merits of the controversy might prove to be misleading in the further development of the case before the master, as well as on final hearing in the court below. The only question now presented for our consideration is whether the court manifestly erred in granting the preliminary injunction. As at present advised we are not satisfied that any such error was committed.
Decree affirmed and appeal dismissed, with costs to be paid by appellant.